EVERETT, Chief Judge
(concurring in part and dissenting in part):
Recently, in United States v. Mayo, 12 M.J. 286 (C.M.A.1982), we reaffirmed that a specification is not legally sufficient if it omits an element of the offense. Consistent with that opinion I cannot now uphold the present specification insofar as it seeks to allege extortion, in violation of Article 127 of the Uniform Code of Military Justice, 10 U.S.C. § 927.
The definition of extortion in some statutes includes a threat “with intent ... to compel the person so threatened to do any act against his will.” See Furlotte v. State, 209 Tenn. 122, 350 S.W.2d 72, 74 (1961) (discussing T.C.A. § 39-4301, Threats and Extortion). Under such language the specification in the case at bar would be adequate. On the other hand, Article 127 requires communication of a threat to another “with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity.” The evidence offered at trial was sufficient to demonstrate that there was some “value” or “advantage” to appellant in obtaining the statements of Merrill and Flores, the two alleged victims. However, this proposition was not alleged, and to assert that a statement is against the interest of someone else does not of itself imply that the statement would be of value or advantage to an accused. Of course, I especially hesitate to strain the language of a charge beyond its customary meaning when, as here, defense counsel registered a prompt and proper objection to the defect at the beginning of trial.1
The defective specification clearly sufficed to allege communication of a threat, in violation of Article 134, 10 U.S.C. § 934, and I would affirm a conviction of that *131offense. The maximum punishment therefor — dishonorable discharge, 3 years’ confinement, and total forfeitures — is the same as is authorized for extortion. See para. 127c, Section A, Manual for Courts-Martial, United States, 1969 (Revised edition). Accordingly, since appellant was tried by special court-martial, the defect in the specification did not prejudice him as to his sentence, which I would affirm. However, an accused also has the right to be protected against findings of guilty which are not correct in law; and in the present case, convicting appellant of extortion when he had not been adequately charged therewith violated that right. United States v. Mayo, supra.
Perhaps Congress will choose to amend Article 127 to encompass threats with the intent to compel another to perform an act against his will. Until that takes place, the present statutory language should be applied according to its terms.

. Contrariwise, when there is unwarranted delay in challenging the sufficiency of a charge, there can be greater judicial tolerance of flaws. Cf. United States v. Sell, 3 U.S.C.M.A. 202, 11 C.M.R. 202 (1953).